Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 1 of 8
Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 2 of 8
Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 3 of 8
Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 4 of 8
Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 5 of 8
Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 6 of 8
Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 7 of 8
Case 19-20841-CMB   Doc 1 Filed 03/04/19 Entered 03/04/19 09:38:17   Desc
                     Voluntary Petition Page 8 of 8
